4:19-cv-02765-RBH-TER             Date Filed 07/14/20        Entry Number 60          Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF SOUTH CAROLINA
                                       FLORENCE DIVISION

    Hafida Osborn,                               )        Civil Action No.: 4:19-cv-02765-RBH
                                                 )
           Plaintiff,                            )
                                                 )
    v.                                           )        ORDER
                                                 )
    Horry County Police Department, Horry        )
    County Sheriff's Department, Sheriff Phillip )
    E. Thompson, Wayne Owens, Matthew            )
    Singleton, Amy Hardwick, Jack Johnson, )
    Chief Joe Hill, Pansy Rabon, Michael         )
    Benton, Jeannette Benton,                    )
                                                 )
           Defendants.                           )
    ____________________________________)

           Pending before the Court is Defendants Horry County Police Department, Matthew

    Singleton, Amy Hardwick, Jack Johnson, and Chief Joe Hill’s ("Horry County Police Defendants")

    Motion to Dismiss [ECF No. 8]. This matter is before the Court with the Report and

    Recommendation (“R & R”) of Magistrate Judge Thomas E. Rogers, III who recommends granting

    in part and denying in part the Horry County Police Defendants' motion to dismiss.1 See [ECF No.

    42].

                                                Background

           Plaintiff brought this action pursuant to 42 U.S.C. § 1983. Plaintiff's amended complaint

    alleges: 1) § 1983 claims against the Horry County Police Department, Officer Matthew Singleton,

    Officer Amy Hardwick, and Officer Jack Johnson ("Horry County Police Defendants"); 2) § 1983

    claims against the Horry County Sheriff's Department, Sheriff Phillip E. Thompson and Wayne



1
        The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2)(e) (D.S.C.).
4:19-cv-02765-RBH-TER          Date Filed 07/14/20       Entry Number 60        Page 2 of 5




Owens, Director of J. Reuben Long Detention Center; 3) abuse of process against the Horry County

Police Defendants, Pansy Rabon, and Michael Benton; 4) intentional infliction of emotional distress

against all Defendants; 5) slander against all Defendants; and 6) property damage against the Horry

County Police Department.

       The Horry County Police Defendants move to dismiss Plaintiff's claims against them arguing

Plaintiff's claims are barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), and the Rooker-

Feldman doctrine. The Magistrate Judge recommended granting in part and denying in part the

Horry County Police Defendants' motion to dismiss. Specifically, the Magistrate Judge

recommended dismissing, pursuant to Heck, Plaintiff’s § 1983 claims against the Horry County

Police Defendants for falsely accusing her of actions she did not commit, instituting and pursuing

false charges of adult abuse against her, procuring false warrants, failing and refusing to read her

Miranda Rights, falsely imprisoning her, and falsely stating that she was involved in criminal

activity. The Magistrate Judge found that dismissal was not appropriate as to Plaintiff’s § 1983

claim against the Horry County Police Defendants for illegally searching her residence or her state

law causes of action.

       Plaintiff filed objections to the Magistrate Judge's Report and Recommendation on June 6,

2020. The Horry County Police Defendants did not object to the Magistrate Judge's Report and

Recommendation or reply to Plaintiff's objections.

                                         Standard of Review

       The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

recommendation has no presumptive weight, and the responsibility to make a final determination

remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct


                                                   2
4:19-cv-02765-RBH-TER            Date Filed 07/14/20        Entry Number 60         Page 3 of 5




a de novo review of those portions of the R & R to which specific objections are made, and it may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

        The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

to which objections have been filed. Id. However, the Court need not conduct a de novo review

when a party makes only “general and conclusory objections that do not direct the [C]ourt to a

specific error in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the

Court reviews only for clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005), and the Court need not give any explanation for adopting the Magistrate Judge’s

recommendation. Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

                                                Discussion

        The Magistrate Judge recommended dismissing Plaintiff’s § 1983 claims against the Horry

County Police Defendants for falsely accusing her of actions she did not commit, instituting and

pursuing false charges of adult abuse against her, procuring false warrants, failing and refusing to

read her Miranda Rights, falsely imprisoning her, and falsely stating that she was involved in

criminal activity pursuant to Heck v. Humphrey. Plaintiff's objections do not address Heck v.

Humphrey or its application to Plaintiff's case. Instead, Plaintiff merely argues that "[e]ach of the

officers listed participated in the violation of the Plaintiff's civil rights not just through the arrest and

investigation and conviction but also the harassment of the Plaintiff in their official and individual

capacities." See [Plaintiff's Objections, ECF No. 44 at 7].

        In Heck, the Supreme Court held that “in order to recover damages for allegedly


                                                     3
4:19-cv-02765-RBH-TER                  Date Filed 07/14/20            Entry Number 60             Page 4 of 5




    unconstitutional conviction or imprisonment, or for other harm caused by actions whose

    unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the

    conviction or sentence has been reversed on direct appeal” or otherwise invalidated. Heck v.

    Humphrey, 512 U.S. 477, 486-87 (1994). Thus, in a § 1983 suit, a district court is required to

    consider whether a judgment in favor of the plaintiff would necessarily imply the invalidity of the

    conviction; if so, the complaint must be dismissed unless the plaintiff can demonstrate that the

    conviction or sentence has been invalidated. Heck, 512 U.S. at 486-87.

           Applied to the instant case, Heck bars Plaintiff's § 1983 claims against the Horry County

    Police Defendants for falsely accusing her of actions she did not commit, instituting and pursuing

    false charges of adult abuse against her, procuring false warrants, failing and refusing to read her

    Miranda Rights, falsely imprisoning her, and falsely stating that she was involved in criminal

    activity. These claims are barred because a finding that the Horry County Police Defendants lacked

    probable cause to arrest Plaintiff would necessarily imply the invalidity of Plaintiff's conviction.2

           However, not all of Plaintiff's § 1983 claims against the Horry County Police Defendants are

    subject to dismissal under Heck. Plaintiff's § 1983 claim based on an alleged unlawful search of her

    residence is not barred.3 Plaintiff's state law causes of action are also not barred.



2
         Section 1983 actions premised on alleged unlawful seizure, malicious prosecution, false arrest and/or false
imprisonment such as those presented by Plaintiff are analyzed as actions claiming unreasonable seizures in violation
of the Fourth Amendment. See, e.g., Brown v. Gilmore, 278 F.3d 362, 367–68 (4th Cir. 2002). A plaintiff alleging
a § 1983 false arrest claim must show that the officer decided to arrest him without probable cause to establish an
unreasonable seizure under the Fourth Amendment. Id.

3
          A Fourth Amendment claim based on an alleged unlawful search does not necessarily imply that the
resulting criminal conviction is unlawful if "(1) the conviction derives from a guilty plea rather than a verdict
obtained with unlawfully obtained evidence, and (2) the plaintiff does not plead facts inconsistent with guilt." Covey
v. Assessor of Ohio Cty., 777 F.3d 186, 197 (4th Cir. 2015). Here, Plaintiff's conviction was the result of a guilty
plea, not a verdict obtained with unlawfully obtained evidence. Also, Plaintiff's amended complaint does not appear
to assert facts inconsistent with guilt.

                                                               4
4:19-cv-02765-RBH-TER          Date Filed 07/14/20      Entry Number 60        Page 5 of 5




       Plaintiff's objections are without merit and do not address the issues raised in the Report and

Recommendation. Accordingly, Plaintiff's objections are overruled and the Court adopts the Report

and Recommendation [42] of the Magistrate Judge.

                                             Conclusion

       For the foregoing reasons, the Court ADOPTS the Magistrate Judge’s R & R [ECF No. 42].

The Horry County Police Defendants' motion to dismiss [ECF NO. 8] is GRANTED in part and

DENIED in part. Plaintiff’s § 1983 claims against the Horry County Police Defendants for falsely

accusing her of actions she did not commit, instituting and pursuing false charges of adult abuse

against her, procuring false warrants, failing and refusing to read her Miranda Rights, falsely

imprisoning her, and falsely stating that she was involved in criminal activity are DISMISSED.

Plaintiff's § 1983 claim against the Horry County Police Defendants based on an alleged unlawful

search remains pending. Plaintiff's state law claims against the Horry County Police Defendants

also remain pending.

       IT IS SO ORDERED.

July 14, 2020                                         s/ R. Bryan Harwell
Florence, South Carolina                              R. Bryan Harwell
                                                      Chief United States District Judge




                                                  5
